Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending.  Note that, Applicant’s amendment and arguments filed 7/26/21 have been entered.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 4/26/21 have been withdrawn:
	None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/166075 in view of in view of Di Capua et al (US 2016/0122688) or WO2010/073067.
‘075 teaches a detergent composition containing a specific enzyme in combination with one or more additional cleaning composition components.  The composition can include at least one nonionic surfactant, which is present in amounts from about 0.01 to 60% by weight.  Suitable nonionic surfactants include ethoxylated nonionic surfactants prepared by reaction of a monohydroxyalkanol with 6 to 20 carbon atoms with preferably at least 12 moles of ethylene oxide per mole of alcohol; amine oxides such as dimethyldodecylamine oxide, etc.  See pages 38-43.  Additionally, the composition may contain from about 0.5 to about 10% of a hydrotrope such as sodium toluene sulfonate, sodium xylene sulfonate, etc.  See page 45.  The detergent composition may contain a builder in amounts from 5% to 65% by weight, wherein suitable builders include triethanolamine, etc.  See page 46.  
‘075 does not teach the use of a nonionic surfactant which is a mixture of ethoxylated, propoxylated, and butoxylated fatty alcohols or a composition containing a nonionic surfactant which is a mixture of C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols, triethanolamine, an amine oxide surfactant, an aromatic hydrotrope, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Di Capua et al teach hard surface cleaning compositions comprising ethoxylated alkoxylated nonionic surfactants.  See para. 1.  The compositions contain from 0.01% to 10% by weight of an ethoxylated alkoxylated nonionic surfactant wherein the alkoxy part 
 ‘067 teaches a single phase alkaline composition which contains10 to 25% by weight of a fatty alcohol alkoxylate, etc.  See Abstract.  Suitable nonionic surfactants include alcohol alkoxylated having EO, PO, and BO blocks under the tradename Plurafac.  See page 7.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nonionic surfactant which is a mixture of a C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols in the composition taught by ‘075, with a reasonable expectation of success, because Di Capua et al or ‘067 teach the use of a nonionic surfactant which is a mixture of a C5-C11 ethoxylated, propoxylated, and butoxylated fatty alcohols in a similar composition and further, ‘075 teaches the use of various alkoxylated alcohol nonionic surfactants in general.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic 
Note that, the Examiner asserts that the broad teachings of ‘075 in view of Di Capua et al or ‘067 would suggest compositions having the same pH when formulated as a use solution because ‘075 in view of Di Capua et al or ‘067 teaches compositions containing the same components in the same amounts as recited by the instant claims.
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using ‘075 in view of Di Capua et al or ‘067, Applicant states that in the Advisory Action dated 3/16/21, the Examiner indicated that the claim amendments including “wherein the detergent composition removes pigment-containing or non-pigment containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical compositions” required further searching.  Additionally, Applicant states that in the “Response to Arguments”, the Examiner indicated that this claim feature is considered 
	In response, note that, the after-final amendment inserted the clause “wherein the detergent composition removes pigment-containing or non-pigment containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical compositions”, wherein this limitation was not previously presented and required further consideration and/or search.  Upon the filing of the RCE, the Examiner did fully consider the clause and conducted an updated search of the prior art (including the prior art applied above) and the prosecution history to determine if the art of record was still applicable and/or if there was any additional prior art to be applied.  Upon further consideration, the Examiner determined that the prior art cited in the Office action mailed January 8, 2021, was still applicable, and that the clause “wherein the detergent composition removes pigment-containing or non-pigment containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical compositions” was nothing more than an intended use of the claimed composition and was not considered a patentable limitation.  Further, the Examiner asserts that the action taken in the Office action mailed April 26, 2021 was appropriate, the rejection(s) of record have been maintained, and that this Office action is appropriately made final for the reasons of record.    
As stated previously, the Examiner asserts that ‘075, Di Capua et al, and ‘067 are analogous prior art with respect to the claimed invention and relative to each other Additionally, the Examiner asserts that “for removing pigment-containing or non-pigment-containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical compositions” as recited in the preamble is merely an intended use of the claimed composition and is not read as a patentable limitation.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.  Note that, the Examiner asserts that the broad teachings of ‘075 in view of Di Capua et al or ‘067 suggest compositions which are capable of removing pigment-containing or non-pigment-containing hydrophobic residues from surfaces of manufacturing or packaging devices or any other hardware used for manufacturing or packaging cosmetic or pharmaceutical compositions as recited by the instant claims because ‘075 in view of Di Capua et al or ‘067 teach 
The Examiner asserts that Di Capua et al and ‘067 are analogous prior art relative to the claimed invention and ‘075 and that one of ordinary skill in the clearly would have looked to the teachings of Di Capua et al and ‘067 to cure the deficiencies of ‘075.  Di Capua et al and ‘067 are secondary references relied upon for their teaching of a nonionic surfactant which is a mixture of a C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a nonionic surfactant which is a mixture of a C5-C11 branched ethoxylated, propoxylated, and butoxylated fatty alcohols in the composition taught by ‘075, with a reasonable expectation of success, because Di Capua et al or ‘067 teach the use of a nonionic surfactant which is a mixture of a C5-C11 ethoxylated, propoxylated, and butoxylated fatty alcohols in a similar composition and further, ‘075 teaches the use of various alkoxylated alcohol nonionic surfactants in general.   Note that, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).  See MPEP 2144.   Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 531 (1982); See MPEP 2144.06(I).  Thus, the Examiner 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/August 3, 2021